          Case 2:16-cv-00092-JNP Document 34 Filed 10/02/18 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH


MATTHEW ADAMSON,

                      Plaintiff,
v.                                                                  JUDGMENT

W.R. COLEMAN EXCAVATION, LLC, a
Utah limited liability company, dba
COLEMANXCAVATION; KYLE
COLEMAN; WALLACE COLEMAN; and                                   Case No. 2:16-CV-00092
DON COLEMAN,
                                                             District Judge Jill N. Parrish
                      Defendants.



       On September 19, 2017, the Court granted in part Defendants’ Motion for Summary

Judgment. That order dismissed Plaintiff’s FLSA claim with prejudice and dismissed his state

law claims without prejudice. ECF No. 33 at 8. The Court has ordered that Plaintiff shall recover

nothing, and his federal claim is dismissed on the merits.


Signed October 2, 2018

                                             BY THE COURT




                                             ______________________________
                                             Jill N. Parrish
                                             United States District Court Judge
